                        Case 19-34446 Document 1 Filed in TXSB on 08/07/19 Page 1 of 19

 Fill in this information to identify the case

 United States Bankruptcy Court for the

 Southern                     District of   Texas
                                            (State)
 Case number (If known):                                           Chapter 11

                                                                                                                                                        ☐ Check if this is
                                                                                                                                                        an amended filing

  Official Form 201
  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                         04/16
  If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
  number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


    1.   Debtor’s name                                Halcón Resources Corporation


    2.   All other names debtor used                  RAM Energy Resources, Inc.
         in the last 8 years

         Include any assumed names, trade
         names, and doing business as
         names



    3.   Debtor’s federal Employer
         Identification Number (EIN)              XX-XXXXXXX


    4.   Debtor’s        Principal place of business                                                           Mailing address, if different from principal place of
         address                                                                                               business


                         1000                         Louisiana Street
                         Number                       Street                                                   Number                      Street


                         Suite 1500
                                                                                                               P.O. Box


                         Houston                      Texas               77002
                         City                         State               ZIP Code                             City                        State          ZIP Code

                                                                                                               Location of principal assets, if different from principal
                                                                                                               place of business
                         Harris
                         County
                                                                                                               Number                      Street




                                                                                                               City                        State          ZIP Code



    5.   Debtor’s website (URL)                       www.halconresources.com

    6.   Type of debtor                           ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                                  ☐ Partnership (excluding LLP)
                                                  ☐ Other. Specify:




 Official Form 201                                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                Page 1

WEIL:\97079621\5\51351.0003
Debtor
                         Case 19-34446 Document 1 Filed in TXSB on  08/07/19 Page 2 of 19
                                                                 Case number (if known)
               Halcón Resources Corporation
               Name


                                         A. Check one:
7.   Describe debtor’s business
                                         ☐    Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                         ☐    Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                         ☐    Railroad (as defined in 11 U.S.C. § 101(44))
                                         ☐    Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                         ☐    Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                         ☐    Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         ☒    None of the above


                                         B. Check all that apply:
                                         ☐ Tax- entity (as described in 26 U.S.C. § 501)
                                         ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. § 80a-3)
                                         ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                              2111 (Oil and Gas Extraction)


                                         Check one:
8.   Under which chapter of the
     Bankruptcy Code is the              ☐ Chapter 7
     debtor filing?                      ☐ Chapter 9
                                         ☒ Chapter 11. Check all that apply:
                                                           ☐ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                             insiders or affiliates) are less than $2,566,050 (amount subject to adjustment
                                                             on 4/01/19 and every 3 years after that).
                                                           ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                             debtor is a small business debtor, attach the most recent balance sheet,
                                                             statement of operations, cash-flow statement, and federal income tax return or
                                                             if all of these documents do not exist, follow the procedure in 11 U.S.C.
                                                             § 1116(1)(B).
                                                           ☒ A plan is being filed with this petition.
                                                           ☒ Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).
                                                           ☒ The debtor is required to file periodic reports (for example, 10K and 10Q) with
                                                             the Securities and Exchange Commission according to § 13 or 15(d) of the
                                                             Securities Exchange Act of 1934. File the Attachment to Voluntary Petition for
                                                             Non-Individuals Filing for Bankruptcy under Chapter 11 (Official Form 201A)
                                                             with this form.
                                                           ☐ The debtor is a shell company as defined in the Securities Exchange Act of
                                                             1934 Rule 12b-2.
                                         ☐ Chapter 12


9.   Were prior bankruptcy cases         ☐ No
     filed by or against the debtor
                                         ☒ Yes         District     Delaware          When      07/27/2016          Case number 16-11724
     within the last 8 years?
     If more than 2 cases, attach a                                                                 MM/ DD/ YYYY
     separate list.
                                                       District                       When                          Case number

                                                                                                    MM / DD/ YYYY

10. Are any bankruptcy cases             ☐ No
    pending or being filed by a
    business partner or an               ☒ Yes         Debtor         See Schedule 1                                Relationship   See Schedule 1
    affiliate of the debtor?                           District       See Schedule 1                                When           See Schedule 1
     List all cases. If more than 1,
                                                       Case number, if known                                                       MM / DD/ YYYY
     attach a separate list.




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                      Page 2
Debtor
                       Case 19-34446 Document 1 Filed in TXSB on  08/07/19 Page 3 of 19
                                                               Case number (if known)
               Halcón Resources Corporation
               Name


   11. Why is the case filed in this          Check all that apply:
       district?
                                              ☒    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                   immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                   district.
                                              ☒    A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or have
                                           ☒ No
    possession of any real
    property or personal property          ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    that needs immediate                                Why does the property need immediate attention? (Check all that apply.)
    attention?                                          ☐    It poses or is alleged to pose a threat of imminent and identifiable hazard to public
                                                             health or safety.
                                                             What is the hazard?
                                                        ☐    It needs to be physically secured or protected from the weather.
                                                        ☐    It includes perishable goods or assets that could quickly deteriorate or lose value
                                                             without attention (for example, livestock, seasonal goods, meat, dairy, produce, or
                                                             securities-related assets or other options).

                                                        ☐ Other


                                                        Where is the property?
                                                                                            Number                   Street


                                                                                            City                              State                 ZIP Code
                                                      Is the property insured?
                                                                                          ☐ No
                                                                                         ☐ Yes. Insurance agency
                                                                                                   Contact Name
                                                                                                   Phone




                Statistical and administrative information



   13. Debtor’s estimation of          Check one:
       available funds                 ☒       Funds will be available for distribution to unsecured creditors.
                                       ☐       After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

   14. Estimated number of             
                                       ☐       1-49                                     ☐      1,000-5,000                            ☐   25,001-50,000
       creditors                       ☐       50-99                                    ☒      5,001-10,000                           ☐   50,001-100,000
         (on a consolidated basis)     ☐       100-199                                  ☐      10,001-25,000                          ☐   More than 100,000
                                       ☐       200-999

   15. Estimated assets                ☐       $0-$50,000                               ☐      $1,000,001-$10 million                 ☐   $500,000,001-$1 billion
       (on a consolidated basis)       ☐       $50,001-$100,000                         ☐      $10,000,001-$50 million                ☒   $1,000,000,001-$10 billion
                                       ☐       $100,001-$500,000                                                                      ☐   $10,000,000,001-$50 billion
                                                                                        ☐      $50,000,001-$100 million
                                       ☐       $500,001-$1 million                                                                    ☐   More than $50 billion
                                                                                        ☐      $100,000,001-$500 million

   16. Estimated liabilities           ☐       $0-$50,000                               ☐      $1,000,001-$10 million                 ☐   $500,000,001-$1 billion
       (on a consolidated basis)       ☐       $50,001-$100,000                         ☐      $10,000,001-$50 million                ☒   $1,000,000,001-$10 billion
                                       ☐       $100,001-$500,000                                                                      ☐   $10,000,000,001-$50 billion
                                                                                        ☐      $50,000,001-$100 million
                                       ☐       $500,001-$1 million                                                                    ☐   More than $50 billion
                                                                                        ☐      $100,000,001-$500 million


Official Form 201                                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  Page 3
Debtor
                       Case 19-34446 Document 1 Filed in TXSB on  08/07/19 Page 4 of 19
                                                               Case number (if known)
               Halcón Resources Corporation
               Name



                Request for Relief, Declaration, and Signatures


WARNING  Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
          $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

     17. Declaration and signature of              The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
         authorized representative of               this petition.
         debtor
                                                   I have been authorized to file this petition on behalf of the debtor.

                                                   I have examined the information in this petition and have a reasonable belief that the information is
                                                    true and correct.
                                                    I declare under penalty of perjury that the foregoing is true and correct.

                                                        Executed on           08/07/2019
                                                                             MM/ DD /YYYY



                                                        /s/ Albert S. Conly                                      Albert S. Conly
                                                        Signature of authorized representative of                Printed name
                                                         debtor

                                                        Chief Restructuring Officer
                                                        Title




     18. Signature of attorney                      /s/ Alfredo R. Pérez                                        Date       08/07/2019
                                                   Signature of attorney for debtor                                       MM / DD / YYYY

                                                   Alfredo R. Pérez                                            Gary T. Holtzer
                                                     Printed Name
                                             
                                                   Weil, Gotshal & Manges LLP                                  Weil, Gotshal & Manges LLP
                                                     Firm Name
                                             
                                                   700 Louisiana Street, Suite 1700                            767 Fifth Avenue
                                                     Address
                                             
                                                   Houston, Texas 77002                                        New York, New York 10153
                                                     City/State/Zip
                                             
                                                   (713) 546-5000                                              (212) 310-8000
                                                     Contact Phone
                                             
                                                   alfredo.perez@weil.com                                      gary.holtzer@weil.com
                                                     Email Address
                                             
                                                   15776275                            Texas
                                                     Bar Number                          State
                                             




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                          Page 4
        Case 19-34446 Document 1 Filed in TXSB on 08/07/19 Page 5 of 19




                                            Schedule 1

           Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

            On the date hereof, each of the affiliated entities listed below (collectively, the
“Debtors”) filed a voluntary petition for relief under chapter 11 of title 11 of the United States
Code in the United States Bankruptcy Court for the Southern District of Texas. The Debtors have
filed a motion requesting that the chapter 11 cases of these entities be consolidated for procedural
purposes only and jointly administered pursuant to Rule 1015(b) of the Federal Rules of
Bankruptcy Procedure.

                                           COMPANY
                   Halcón Resources Corporation

                   Halcón Resources Operating, Inc.

                   Halcón Holdings, Inc.

                   Halcón Energy Properties, Inc.

                   Halcón Permian, LLC

                   Halcón Field Services, LLC

                   Halcón Operating Co., Inc.
                   Case 19-34446 Document 1 Filed in TXSB on 08/07/19 Page 6 of 19



Official Form 201A (12/15)

                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             HOUSTON DIVISION

                                                                       §
        In re:                                                         §         Chapter 11
                                                                       §
        HALCÓN RESOURCES                                               §
        CORPORATION                                                    §         Case No. 19-______ (___)
                                                                       §
                                                                       §
                             Debtor.                                   §
                                                                       §

                             Attachment to Voluntary Petition for Non-Individuals Filing for
                                            Bankruptcy under Chapter 11
                1. If any of the debtor’s securities are registered under Section 12 of the Securities Exchange Act of 1934,
        the SEC file number is 001-35467.

               2. The following financial data is the latest available information and refers to the debtor’s condition on
        March 31, 2019.

                  a.   Total assets                                                         $1,798,838,000

                  b.   Total debts (including debts listed in 2.c., below)                  $945,175,000

                  c.   Debt securities held by more than 500 holders
                                                                                                                       Approximate number
                                                                                                                       of holders:

                  secured ☐           unsecured             subordinated       ☐             $625 million in                 600
                                                                                              6.75% Senior Notes

                  d.   Number of shares of preferred stock                                  N/A

                  e.   Number of shares common stock                   1,000,000,000 shares of $0.0001 par value
                                                                       authorized; 164,320,437 outstanding
                  Comments, if any: ______________________________________________________________________

                  3. Brief description of debtor’s business: Halcón Resources Corporation, along with its debtor affiliates,
        is an independent energy company focused on the acquisition, production, exploration and development of onshore
        liquids-rich oil and natural gas assets in the United States. During 2017, the Debtors acquired certain property in the
        Delaware Basin and divested their assets located in the Williston Basin in North Dakota and in the El Halón area of
        East Texas. As a result, the Debtors’ properties and drilling activities are currently focused in the Delaware Basin.

                4. List the names of any person who directly or indirectly owns, controls, or holds, with power to vote,
        5% or more of the voting securities of debtor: Ares Management, LLC, Wilks Brothers, State Street Corporation,
        Oaktree Funds, BlackRock, Inc., Fir Tree Capital Management LP, Dimensional Fund Advisors, and Gen IV
        Investments.



        Official Form 201A                        Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
        Case 19-34446 Document 1 Filed in TXSB on 08/07/19 Page 7 of 19




                      CERTIFICATE OF CORPORATE SECRETARY
                                       OF
                        HALCÓN RESOURCES CORPORATION

                                          August 6, 2019

        I, Leah R. Kasparek, being the duly elected and authorized Corporate Secretary of the entity
referenced above, (the “Company”), hereby deliver this Certificate of Corporate Secretary on
behalf of the Company and do hereby certify, in my capacity as a duly elected and authorized
officer of the Company, that I have access to the corporate records of the Company; and

        I further certify that attached hereto as Exhibit A is a true, correct, and complete copy of
the resolutions duly adopted and approved by the Board of Directors of the Company on
August 6, 2019, and that such resolutions (i) have not been amended, rescinded, or modified
since their adoption and remain in full force and effect as of the date hereof, and (ii) were
adopted in accordance with the provisions of applicable law, the Company’s certificate of
incorporation and the Company’s bylaws.

       IN WITNESS WHEREOF, the undersigned has executed this certificate as of the 6th
day of August 2019.

                                                             Leah R. Kasparek
                                                             Corporate Secretary
Case 19-34446 Document 1 Filed in TXSB on 08/07/19 Page 8 of 19




                           Exhibit A

            RESOLUTIONS OF THE BOARD OF
     DIRECTORS OF HALCÓN RESOURCES CORPORATION
            Case 19-34446 Document 1 Filed in TXSB on 08/07/19 Page 9 of 19


                                    RESOLUTIONS OF THE
                                   BOARD OF DIRECTORS OF
                               HALCÓN RESOURCES CORPORATION

                                            August 6, 2019

               WHEREAS, the Board of Directors (the “Board”) of Halcón Resources
 Corporation (the “Company”) has reviewed and had the opportunity to ask questions about the
 materials presented by the management and the legal and financial advisors of the Company
 regarding the liabilities and liquidity of the Company, the strategic alternatives available to it, and
 the impact of the foregoing on the Company’s businesses;

                 WHEREAS, the Board of the Company has had the opportunity to consult with
 the management and the legal and financial advisors of the Company to fully consider each of the
 strategic alternatives available to the Company; and

                WHEREAS, the Board of the Company believes that taking the actions set forth
 below is in the best interests of the Company and, therefore, desires to approve the following
 resolutions.

 I.          Commencement of Chapter 11 Case

                 NOW, THEREFORE, BE IT RESOLVED, that the Board of the Company has
 determined, after due consultation with the management and the legal and financial advisors of the
 Company, that it is desirable and in the best interests of the Company, its creditors, and other
 parties in interest that a petition be filed by the Company seeking relief under the provisions of
 chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”); and be it further

                 RESOLVED, that any manager, member, officer, or director of the Company
 (each, an “Authorized Person”), in each case, acting singly or jointly, be, and each hereby is,
 authorized, empowered, and directed to execute and file in the name and on behalf of the Company,
 and under its corporate seal or otherwise, all plans, petitions, schedules, statements, motions, lists,
 applications, pleadings, orders, and other documents in the United States Bankruptcy Court for the
 Southern District of Texas (the “Bankruptcy Court”), and, in connection therewith, to employ
 and retain all assistance by legal counsel, accountants, financial advisors, investment bankers, and
 other professionals, and to take and perform any and all further acts and deeds which such
 Authorized Person, who may act without the joinder of any other Authorized Person, deems
 necessary, proper, or desirable in connection with the Company’s chapter 11 case (the “Chapter
 11 Case”), including negotiating, executing, delivering, and performing any and all documents,
 agreements, certificates, and instruments in connection with the transactions and professional
 retentions set forth in this resolution, with a view to the successful prosecution of such Chapter 11
 Case; and be it further

II.          Retention of Advisors

               RESOLVED, that the law firm of Weil, Gotshal & Manges LLP, located at 767
 Fifth Avenue, New York, New York 10153, is hereby retained as attorneys for the Company in its
 Chapter 11 Case, subject to Bankruptcy Court approval; and be it further




 WEIL:\97112914\7\51351.0003
            Case 19-34446 Document 1 Filed in TXSB on 08/07/19 Page 10 of 19


                  RESOLVED, that FTI Consulting, Inc., located at 1301 McKinney Street,
  Houston, Texas 77010, is hereby employed and retained to designate a Chief Restructuring Officer
  and other personnel for the Company in its Chapter 11 Case, subject to Bankruptcy Court approval;
  and be it further

                RESOLVED, that Perella Weinberg Partners, located at 767 Fifth Avenue, New
  York, New York 10153, is hereby retained as investment banker for the Company in its Chapter
  11 Case, subject to Bankruptcy Court approval; and be it further

                RESOLVED, that Kurtzman Carson Consultants LLC, located at 1290 Avenue of
  the Americas, New York, NY 10104, is hereby retained as claims, noticing and solicitation agent
  for the Company in its Chapter 11 Case, subject to Bankruptcy Court approval; and be it further

III.          Debtor-in-Possession Financing

                 RESOLVED, that in connection with the Chapter 11 Case, it is in the best interest
  of the Company to engage in, and the Company will obtain benefits from, the lending transactions
  under a junior secured debtor-in-possession credit facility in an aggregate principal amount of
  $35,000,000 (the “DIP Financing”) to be evidenced by that certain Junior Secured Debtor-in-
  Possession Credit Agreement (together with the exhibits and schedules attached thereto, the “DIP
  Credit Agreement”) to be entered into among the Company, as borrower, Wilmington Trust,
  N.A., as administrative agent (in such capacity, the “DIP Agent”), and the lenders from time to
  time party thereto (the “DIP Lenders”), subject to approval by the Bankruptcy Court, which is
  necessary and appropriate to the conduct, promotion, and attainment of the business of the
  Company; and be it further

                RESOLVED, that the form, terms, and provisions of each of (i) the DIP Credit
  Agreement, including the use of proceeds to provide liquidity for the Company throughout the
  Chapter 11 Case, substantially in the form presented to the Board, and (ii) any and all of the other
  agreements, including, without limitation, any guarantee and security agreement, certificates,
  documents and instruments authorized, executed, delivered, reaffirmed, verified and/or filed in
  connection with the DIP Financing (together with the DIP Credit Agreement, collectively, the
  “DIP Financing Documents”), and the Company’s performance of its respective obligations
  thereunder, including the borrowings, any guarantees and the granting of security interests
  contemplated thereunder, are hereby, in all respects confirmed, ratified and approved; and be it
  further

                  RESOLVED, that any Authorized Person of the Company is hereby authorized,
  empowered, and directed, in the name and on behalf of the Company, to cause the Company to
  negotiate and approve the terms, provisions of and performance of, and to prepare, execute and
  deliver the DIP Financing Documents to which it is a party, in the name and on behalf of the
  Company under its common seal or otherwise, and such other documents, agreements, instruments
  and certificates as may be required by the DIP Agent or required by the DIP Financing Documents;
  and be it further

                 RESOLVED, that the Company is authorized to guarantee, as applicable, any
  obligations of any party to the DIP Financing Documents and undertake any and all related
  transactions contemplated under the DIP Financing Documents including the granting of security
  thereunder; and be it further


                                                   2
  WEIL:\97112914\7\51351.0003
           Case 19-34446 Document 1 Filed in TXSB on 08/07/19 Page 11 of 19


                 RESOLVED, that any Authorized Person of the Company is hereby authorized to
 grant security interests in, and liens on, any and all property of the Company as collateral pursuant
 to the DIP Financing Documents to secure all of the obligations and liabilities of the Company
 thereunder and the other parties to the DIP Financing Documents to the DIP Lenders and the DIP
 Agent, and to authorize, execute, verify, file and/or deliver to the DIP Agent, on behalf of the
 Company, all agreements, documents and instruments required by the DIP Agent and/or the DIP
 Lenders in connection with the foregoing; and be it further

                 RESOLVED, that any Authorized Person of the Company is hereby authorized,
 empowered, and directed, in the name and on behalf of the Company, to take all such further
 actions, including to pay all fees and expenses, in accordance with the terms of the DIP Financing
 Documents, which shall, in such Authorized Person’s sole judgment, be necessary, proper, or
 advisable to perform the Company’s obligations under or in connection with the DIP Financing
 Documents and the transactions contemplated therein and to carry out fully the intent of the
 foregoing resolutions; and be it further

                 RESOLVED, that any Authorized Person is hereby authorized, empowered, and
 directed, in the name and on behalf of the Company, to execute and deliver any amendments,
 supplements, modifications, renewals, replacements, consolidations, substitutions and extensions
 of the DIP Credit Agreement and/or any of the DIP Financing Documents, which shall, in such
 Authorized Person’s sole judgment, be necessary, desirable, proper or advisable; and be it further

IV.          General Authorization and Ratification

         RESOLVED, that each Authorized Person be, and each, acting alone, hereby is,
 authorized, empowered and directed, for and on behalf of the Company to do and perform all such
 acts and things and enter into, execute, acknowledge, deliver, and file all such certificates,
 agreements, acknowledgments, instruments, contracts, statements, and other documents and to
 take such further actions as such Authorized Person may deem necessary or appropriate to effect
 the intent and accomplish the purposes of the foregoing resolutions, with the taking of any such
 action by such Authorized Person being conclusive evidence that the same did meet such standards
 as set forth above; and be it further

         RESOLVED, that any and all actions taken by an Authorized Person prior to the date of
 adoption of the foregoing resolutions, which would have been authorized by the foregoing
 resolutions but for the fact that such actions were taken prior to such date, be, and each hereby is,
 ratified, approved, confirmed, and adopted as a duly authorized act of the Company in all respects
 and for all purposes.




                                                  3
 WEIL:\97112914\7\51351.0003
                       Case 19-34446 Document 1 Filed in TXSB on 08/07/19 Page 12 of 19
    Fill in this information to identify the case:
    Debtor name    Halcón Resources Corporation

    United States Bankruptcy Court for the:           Southern            District of Texas                                                                 Check if this is an
    Case number (if known):
                                                                                    (State)
                                                                                                                                                             amended filing



Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders                                                                                                                                            12/15


A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
largest unsecured claims.
      Name of creditor and complete           Name, telephone number, and email        Nature of claim Indicate if claim is   Amount of unsecured claim
      mailing address including zip code      address of creditor contact            (for example, trade   contingent,        If the claim is fully unsecured, fill in only unsecured claim
                                                                                      debt, bank loans,   unliquidated,       amount. If claim is partially secured, fill in total claim
                                                                                         professional      or disputed        amount and deduction for value of collateral or setoff to
                                                                                        services, and                         calculate unsecured claim.
                                                                                         government
                                                                                          contracts)

                                                                                                                              Total claim, if Deduction for            Unsecured
                                                                                                                                partially        value of                claim
                                                                                                                                secured        collateral or
                                                                                                                                                  setoff

1     US Bank N.A.                            Attn: Eric Le                           Unsecured Debt                                                                   $644,458,280.63
      5555 San Felipe, Suite 1150             Phone: 704-335-4589
      Houston, TX 77056                       Email: eric.le@usbank.com




2     Zurich North America (Fidelity &        Attn: Nick Enders CPCU, AFSB, ARM               Litigation                                                                  $5,282,091.07
      Deposit)                                Phone: 312-496-9510
      Commercial Surety                       Email:
      300 S. Riverside Plz, Ste 2100          nicholas.enders@zurichna.com
      Chicago, IL 60606



3     Streamline Innovations, Inc.            Attn: David Sisk                           Trade Debt                                                                       $5,200,000.00
      21252 Gathering Oak Ste 101             Phone: 888-787-6569
      San Antonio, TX 78260                   Email:
                                              Contact@Streamlineinnovations.Com
                                              ;
                                              Dave.Sisk@Streamlinechemical.Com


4     Louisiana Machinery Co. LLC             Attn: Jason Maurin                         Trade Debt                                                                       $4,674,285.00
      3799 W Airline Hwy                      Phone: 985-536-1121
      Reserve, LA 70084                       Fax: 985-536-4549
                                              Email:
                                              jason.maurin@louisianacat.com



5     WaterBridge Texas Operating LLC         Attn: Harrison Bolling, General            Trade Debt                                                                       $3,997,827.65
      840 Gessner Road, Ste 100               Counsel
      Houston, TX 77024                       Phone: 713-454-7022
                                              Email:
                                              Harrison.bolling@h20bridge.com



6     Precision Drilling Company, LP          Attn: Kevin A. Neveu, President and        Trade Debt                                                                       $1,847,625.31
      10350 Richmond Ave                      CEO
      Suite 700                               Phone: 713-435-6100
      Houston, TX 77042                       Fax: 713-435-6170
                                              Email: info@precisiondrilling.com



7     Seville Industries LLC                  Attn: Wade Dupuis                          Trade Debt                                                                       $1,764,745.60
      16915 W LA Hwy 335                      Phone: 337-643-1122
      Abbeville, LA 70510                     Email: wade@sevilleind.com




    Official Form 204          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                     Page 1
                       Case 19-34446 Document 1 Filed in TXSB on 08/07/19 Page 13 of 19
Debtor Halcón Resources Corporation                                                        Case number (if known)
          Name

     Name of creditor and complete        Name, telephone number, and email       Nature of claim Indicate if claim is   Amount of unsecured claim
     mailing address including zip code   address of creditor contact           (for example, trade   contingent,        If the claim is fully unsecured, fill in only unsecured claim
                                                                                 debt, bank loans,   unliquidated,       amount. If claim is partially secured, fill in total claim
                                                                                    professional      or disputed        amount and deduction for value of collateral or setoff to
                                                                                   services, and                         calculate unsecured claim.
                                                                                    government
                                                                                     contracts)

                                                                                                                         Total claim, if Deduction for            Unsecured
                                                                                                                           partially        value of                claim
                                                                                                                           secured        collateral or
                                                                                                                                             setoff

8    Sealy Land Company Ltd               Attn: William E. Pinckard                  Royalty                                                                         $1,640,000.00
     2014 Commonwealth St                 Phone: 713-824-3229
     Houston, TX 77006                    Email: bill@stanton-pinckard.com




9    Pecos County (Texas)                 Attn: Santa S. Acosta                  Unsecured Tax                                                                       $1,500,000.00
     200 S. Nelson                        Phone: 432-336-3386
     Fort Stockton, TX 79735              Fax: 432-336-3382
                                          Email: santa.acotsta@co.pecos.tx.us




10 Crestwood Permian Basin LLC            Attn: Robert G Phillips,                 Trade Debt                                                                        $1,407,803.26
     811 Main Street                      President/CEO
     Suite 3400                           Phone: 832-519-2200
     Houston, TX 77002                    Fax: 832-519-2250
                                          Email:
                                          mark.mitchell@crestwoodlp.com;
                                          russell.kovin@crestwoodlp.com
11 WellBenders Directional Services,      Attn: Anthony Batiste                    Trade Debt                                                                        $1,104,725.40
     LLC                                  Phone: 936-539-9602
     13901 Hwy 105 W                      Fax: 936-588-0271
     Conroe, TX 77304                     Email: anthony@wellbenders.com




12 Epic Energy Services LLC               Attn: Rebecca Bosworth                   Trade Debt                                                                          $709,351.40
     6397 Hwy 77                          Phone: 361-222-1226
     Odem, TX 78370                       Email:
                                          rbosworth@epicenergyservices.us




13 Alpha Technologies Services            Attn: Drew Zogby, President              Trade Debt                                                                          $695,412.59
     3767 Alpha Way                       Phone: 800-322-5742
     Bellingham, WA 98226                 Fax: 360- 671-4936
                                          Email: alpha@alpha.com




14 Drilling Info Inc                      Attn: Jeff Hughes, CEO and               Trade Debt                                                                          $633,335.31
     2901 Via Fortuna No 200              President
     Austin, TX 78746                     Phone: 888-290-7697
                                          Email: info@drillinginfo.com;
                                          jhughes@drillinginfo.com



15 Ward County (Texas)                    Attn: Vicki Heflin                     Unsecured Tax                                                                         $600,000.00
     400 S. Allen Suite 102               Phone: 432-943-2546
     P.O. Box 290                         Fax: 432-943-2745
     Monahans, TX 79756                   Email: vicki.heflin@co.ward.tx.us




16 Halker Consulting LLC                  Attn: Matthew Halker, President          Trade Debt                                                                          $556,049.98
     7936 E Arapahoe Ct                   Phone: 303-515-2700
     Suite 3200                           Email: info@halker.com
     Centennial, CO 80112




17 Open Range Field Services, LLC         Attn: Shane Gaskell                      Trade Debt                                                                          $484,311.25
     1503 S. Barnes Street                Phone: 806-665-0770
     Pampa, TX 79065                      Fax: 806-669-2990
                                          Email:
                                          shane.gaskell@openrangefs.com




    Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                     Page 2
                    Case 19-34446 Document 1 Filed in TXSB on 08/07/19 Page 14 of 19
Debtor Halcón Resources Corporation                                                        Case number (if known)
         Name

    Name of creditor and complete        Name, telephone number, and email        Nature of claim Indicate if claim is   Amount of unsecured claim
    mailing address including zip code   address of creditor contact            (for example, trade   contingent,        If the claim is fully unsecured, fill in only unsecured claim
                                                                                 debt, bank loans,   unliquidated,       amount. If claim is partially secured, fill in total claim
                                                                                    professional      or disputed        amount and deduction for value of collateral or setoff to
                                                                                   services, and                         calculate unsecured claim.
                                                                                    government
                                                                                     contracts)

                                                                                                                         Total claim, if Deduction for            Unsecured
                                                                                                                           partially        value of                claim
                                                                                                                           secured        collateral or
                                                                                                                                             setoff

18 Reeves County (Texas)                 Attn: Tax Assessor Collector,           Unsecured Tax                                                                         $475,000.00
    100 E 4th Street Room 104            Rosemary Chabarria
    P.O. Box 700                         Phone: 432-445-5467
    Pecos, TX 79772                      Fax: 432-445-5096
                                         Email:
                                         rosemary.chabarria@co.reeves.tx.us

19 NRG Business Solutions LLC            Attn: Director or Officer                 Trade Debt                                                                          $436,907.52
    804 Carnegie Center                  Phone: 609-524-4500
    Princeton, NJ 08540                  Fax: 609-524-4501




20 Stellar Drilling Fluids, LLC          Attn: Mike Davis, President               Trade Debt                                                                          $432,640.52
    3403 Marquart St.                    Phone: 832-726-0006
    Houston, TX 77027                    Fax: 979-864-3670




21 Jacam Chemicals 2013, LLC             Attn: Gene Zaid, CEO                      Trade Debt                                                                          $374,645.51
    205 S. Broadway                      Phone: 620-278-3355
    Sterling, KS 67579                   Fax: 620-278-2112
                                         Email: solutions@jacam.com




22 War Horse Resources, LLC              Attn: Danny Ford                          Trade Debt                                                                          $348,486.67
    1008 Melvin Lane                     Phone: 405-239-0923
    Minco, OK 73059                      Email:
                                         dford@warhorseresources.com




23 Rolfson Oil, LLC                      Attn: Andrew Shaffer, President           Trade Debt                                                                          $336,933.41
    124 E Fulton Street                  Phone: 701-204-6663
    Suite 602                            Fax: 866-772-2067
    Grand Rapids, MI 49503               Email: ashaffer@rolfsonoil.com




24 National Oilwell DHT, LP              Attn: Clay C. Williams, President         Trade Debt                                                                          $327,789.17
    7909 Parkwood Circle Drive           Phone: 713-375-3700
    Houston, TX 77036                    Fax: 713-375-3994
                                         Email: clay.williams@nov.com




25 Apergy ESP Systems, LLC               Attn: Julia Wright, General Counsel       Trade Debt                                                                          $320,468.57
    2445 Technology Forest Blvd          Phone: 281-403-5772
    Building 4, 12th Floor               Fax: 281-403-5746
    The Woodlands, TX 77381              Email: julia.wright@apergy.com




26 Halliburton Energy Services Inc       Attn: Jeffre Spaulding, Deputy            Trade Debt                                                                          $302,489.10
    3000 N. Sam Houston Pkwy E.          General Counsel
    Houston, TX 77032                    Phone: 281-871-4000
                                         Fax: 281-871-6890
                                         Email: jeff.spalding@halliburton.com



27 Royal Oilfield Services LLC           Attn: Director or Officer                 Trade Debt                                                                          $280,974.00
    2204 S Bickley Avenue                Phone: 432-445-1468
    Ste 104A #218                        Fax: 432-445-7550
    Pecos, TX 79772




  Official Form 204        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                    Page 3
                  Case 19-34446 Document 1 Filed in TXSB on 08/07/19 Page 15 of 19
Debtor Halcón Resources Corporation                                                    Case number (if known)
        Name

   Name of creditor and complete        Name, telephone number, and email     Nature of claim Indicate if claim is   Amount of unsecured claim
   mailing address including zip code   address of creditor contact         (for example, trade   contingent,        If the claim is fully unsecured, fill in only unsecured claim
                                                                             debt, bank loans,   unliquidated,       amount. If claim is partially secured, fill in total claim
                                                                                professional      or disputed        amount and deduction for value of collateral or setoff to
                                                                               services, and                         calculate unsecured claim.
                                                                                government
                                                                                 contracts)

                                                                                                                     Total claim, if Deduction for            Unsecured
                                                                                                                       partially        value of                claim
                                                                                                                       secured        collateral or
                                                                                                                                         setoff

28 DNOW L.P.                            Attn: Director or Officer              Trade Debt                                                                          $250,330.89
   7909 Parkwood Circle Drive           Phone: 713-375-3700
   Houston, TX 77036                    Fax: 713-375-3994




29 BWS Construction, LLC                Attn: David Bates                      Trade Debt                                                                          $232,445.00
   1310 East Milam Street               Phone: 254-562-5404
   Mexia, TX 76667                      Email: bws_services@yahoo.com




30 A & B Valve & Piping Sys., LLC       Attn: Mike Monteiro                    Trade Debt                                                                          $231,344.75
   7425 Pinemont Drive Ste. 500         Phone: 713-320-7827
   Houston, TX 77040                    Email: mmonteiro@abvalve.com




  Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                   Page 4
         Case 19-34446 Document 1 Filed in TXSB on 08/07/19 Page 16 of 19




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

                                              §
In re:                                        §      Chapter 11
                                              §
HALCÓN RESOURCES                              §
CORPORATION,                                  §      Case No. 19-______ (___)
                                              §
               Debtor.                        §
                                              §

         CONSOLIDATED CORPORATE OWNERSHIP STATEMENT PURSUANT
         TO FEDERAL RULES OF BANKRUPTCY PROCEDURE 1007 AND 7007.1

               Pursuant to Federal Rules of Bankruptcy Procedure 1007(a)(1) and 7007.1,

attached hereto as Exhibit A is an organizational chart reflecting all of the ownership interests in

Halcón Resources Corporation (“Parent”) and its affiliated debtors, as proposed debtors and

debtors in possession (collectively, the “Debtors”). The Debtors respectfully represent as follows:

               1.      Ares Management LLC owns 12.96% of the common stock in Parent. To

the best of the Debtors’ knowledge and belief, no other person or entity directly owns 10% or more

of common stock in Parent.

               2.      Parent directly owns 100% of the equity interests in Halcón Holdings, Inc.

and Halcón Resources Operating, Inc.

               3.      Halcón Holdings, Inc. directly owns 100% of the equity interests or

membership interests, as applicable, in Halcón Energy Properties, Inc., Halcón Permian, LLC,

Halcón Field Services, LLC, and Halcón Operating Co., Inc.
Case 19-34446 Document 1 Filed in TXSB on 08/07/19 Page 17 of 19




                           Exhibit A

                      Organizational Chart
             Case 19-34446 Document 1 Filed in TXSB on 08/07/19 Page 18 of 19




                                HALCÓN RESOURCES
                                    CORPORATION



              HALCÓN                                    HALCÓN RESOURCES
            HOLDINGS, INC.                                OPERATING, INC.




HALCÓN ENERGY                                                               HALCÓN
PROPERTIES, INC.             HALCÓN             HALCÓN FIELD           OPERATING CO., INC.
                           PERMIAN, LLC         SERVICES, LLC
                     Case 19-34446 Document 1 Filed in TXSB on 08/07/19 Page 19 of 19




 Fill in this information to identify the case:

 Debtor name: Halcón Resources Corporation
 United States Bankruptcy Court for the Southern District of Texas
                                              (State)
 Case number (If known):




Official Form 202
  Declaration Under Penalty of Perjury for Non-Individual Debtors                                                               12/15


An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING – Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152,
1341, 1519, and 3571.


              Declaration and signature



   I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
   partnership; or another individual serving as a representative of the debtor in this case.
   I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
   correct:
   ☐        Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
   ☐        Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
   ☐        Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
   ☐        Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
   ☐        Schedule H: Codebtors (Official Form 206H)
   ☐        Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
   ☐        Amended Schedule ____
           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
           Other document that requires a declaration Consolidated Corporate Ownership Statement and List of Equity Security
            Holders

   I declare under penalty of perjury that the foregoing is true and correct.



                                                        /s/ Albert S. Conly
     Executed on 08/07/2019
                                                        Signature of individual signing on behalf of debtor
                      MM / DD /YYYY
                                                        Albert S. Conly
                                                        Printed name

                                                        Chief Restructuring Officer
                                                        Position or relationship to debtor




 Official Form 202                            Declaration Under Penalty of Perjury for Non-Individual Debtors
